Title: To Thomas Jefferson from Thomas Appleton, 16 March 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 16th. march 1805
                  
                  By the desire of Mr. Mazzei I have shipped on board the schooner Dolphin Capt. Williams for Philadelphia, one case of Vine cuttings. and four small boxes of strawberry-plants, which I have directed to the care of Mr. Muhlenburg Collector of that port; to be forwarded to you.—I have enjoined on the captain a very particular attention to the plants, which he has obligingly promised me to fulfill.—In the course of the present month I shall receive the montepulciano wine which will be sent by the first vessel after for Baltimore, or Philadelphia. I have this day receiv’d a letter from Malta in date of the 25th. of february which contains the following passage “Commodore Barron is here in a very dangerous state of health.—The Constitution, President, Constellation and Essex frigates with the usual Brigs and Schooners form the squadron.” 
                  I have the honor to be with the highest respect Your devoted Servant.
                  
                     Th. Appleton 
                     
                  
               